Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 20, 2019. 

Amendments
           Applicant's amendment(s), filed December 20, 2019, is acknowledged. Applicant has cancelled Claims 2-3, 5-6, 10-30, 33-42, 44-51, 53-56, and 65, amended Claims 4, 7, 9, 31-32, 43, 52, and 57-64, and added new claims, Claims 66-67.
	Claims 1, 4, 7-9, 31-32, 43, 52, 57-64, and 66-67 are pending.

Claim Objections
1. 	Claim 7 is objected to because of the following informalities:  The order of the claims is not in accordance with MPEP §608.01(m), nor complies with 35 U.S.C. 112(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The claims should be arranged in order of scope so that the first claim presented is the least restrictive. Claim 7 has been amended to recite dependency upon later presented independent Claim 8. 

For example, Claim 7 should be cancelled, and re-presented as a new claim starting at Claim 68, so that independent Claim 8 is the first claim presented.
Appropriate correction is required.

2. 	Claims 4, 9, 32, 43, 52, 57, and 66-67 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	Appropriate correction is required. 

Specification
3. 	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See [0120, 121, and 129]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Election/Restrictions
4. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 7-9, 31-32, 43, and 66-67, drawn to a viral vector expressing MG53, and a bioengineered stem cell expressing MG53, classified in CPC C12N 15/86.
II. Claims 1, 4, 52, and 57-64, drawn to a method of treating corneal injury, the method comprising the step(s) of administering to the injured cornea of a subject an effective amount of MG53, classified in CPC A61K 9/0048.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP as evidenced by the Group II method claims, the method may be performed in the absence of the Group I products. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for a viral vector encoding MG53 would not be co-extensive with a search for a method of treating corneal injury. Further, a reference rendering a plasmid encoding MG53 as anticipated or obvious over the prior art would not necessarily also render a method of administering an MG53 formulary/dosage form that does not comprise said plasmid encoding MG53 as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5. 	This application contains claims directed to the following patentably distinct species 
	i) alternative viral vector plasmid element(s), as recited in Claims 9(a)-(c), 66(a)-(c), 67(a)-(f), 32(a)-(c), and 43(a)-(f); 
	ii) alternative dosage form, as recited in Claims 4(a)-(p), 52(a)-(b), 57(a)-(k), and 58; 
iii) alternative dosage form administration route, as recited in Claims 59-60; and 
	iv) alternative temporal dosage form administration regimen, as recited in Claims 61-64. 
The species are independent or distinct because each dosage formulary is mutually exclusive and structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of (i), (ii), (iii), and (iv), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 8, and 31 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A search for plasmid that induces expression of MG53 would not be co-extensive with a search for SV40-driven transcription of mCherry fluorescent marker. Further, a reference rendering a viral vector expressing MG53 as anticipated or obvious over the prior art would not necessarily also render amniotic fluid comprising MG53 as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633